department of the treasury internal_revenue_service washington d c date number release date uilc gls-506805-99 memorandum for regional_counsel northeast region cc ner attn from david l fish chief branch disclosure litigation cc el d br4 subject this is in response to your fax dated date this document is not to be cited as precedent issue s whether the irs criminal_investigation_division can participate in an organization identifying investigating and preventing computer crimes known as infragard conclusion s to the extent the irs elects to join infragard consideration must be given to sec_6103 and the limitations it places on the irs’ ability to share information with other group members as well as the protection it may impose on information the irs receives from other infragard members privacy_act limitations must also be assessed facts your office received a memorandum from the chief criminal_investigation_division of the ohio district providing that his office would like to participate in infragard as a formal member and looked to your office to address any legal issues raised by cid’s participation in the group the chief cid forwarded a memorandum from one of his employees describing infragard and forwarding a copy of the secure access member agreement that irs cid would have to execute in order to become a member of the group the cid employee’s memorandum states that infragard is an association of computer professionals in both the private and public sectors working together to protect the nation’s information infrastructure it is a vehicle for communicating information relative to ongoing computer security breaches whose members share information on how to prevent computer system intrusions and properly address gls-506805-99 intrusions that do occur there will also be a multi-agency computer crime task force organized by the u s attorney’s office in cleveland that will be working with the cleveland infragard chapter charged with criminally investigating those who have committed computer crimes with the goal of prosecution the cid memorandum provides that most crimes including computer crimes use financial gain as a primary motive so that the possibility of irs violations exists the memorandum also notes that through involvement in infragard the irs would maintain a high degree of visibility with regard to criminal activity involving the banking and financial infrastructure of this country three requirements must be met to be a member of infragard irs cid must sign a secured access member agreement sam a confidentiality pledge and make an active_participation commitment we have been provided a copy of the sam but not the confidentiality pledge or the active_participation commitment law and analysis the goal of infragard as stated in the information provided to us is the flow of information information in the irs’ custody may be confidential returns or return_information protected from disclosure by sec_6103 returns as defined by sec_6103 include tax or information returns estimated_tax declarations or refund claims and any amendments including supporting schedules attachments or lists which are supplemental to or part of the return which are required by provided for or permitted by title_26 and which are filed with the secretary by or on behalf of or with respect to any person return_information is defined by sec_6103 as a taxpayer’s identity the nature source or amount of his income payments receipts deductions exemptions credits assets liabilities net_worth tax_liability tax withheld deficiencies overassessments or tax_payments whether the taxpayer’s return was is being or will be examined or subject_to other investigation or processing or any other data received by recorded by prepared by furnished to or collected by the secretary with respect to a return or with respect to the determination of the existence or possible existence of liability or the amount thereof of any person under this title for any_tax penalty interest fine forfeiture or other imposition or offense the irs can not share protected returns or return_information with infragard unless there is a provision in the internal_revenue_code authorizing such disclosure the secure access member agreement sam the irs would execute to join infragard provides in paragraph that a secure access member is not obligated to disclose information to the fbi or infragard so the confidentiality provisions of sec_6103 should not be a problem if the irs finds it has return_information it would like to disclose to infragard determinations regarding whether authority exists to make such disclosure can be made on a case by case basis all irs gls-506805-99 employees working with infragard should be reminded however of the confidential nature of returns and return_information and of the inability to share such information with infragard without title_26 authority there is no specific provision in the internal_revenue_code authorizing disclosures to infragard there are three potential sources of authority by which some infragard members could have access to returns and return_information and each method has procedural prerequisites that must be met prior to disclosure first federal agencies may obtain returns or return_information for use in nontax criminal investigations pursuant to an ex_parte order of a federal district_court judge or magistrate sec_6103 the application_for such order must be authorized by the attorney_general deputy attorney_general assistant attorney generals united_states attorneys independent counsel or an attorney in charge of a criminal division organized strike force established under u s c the application must establish reasonable_cause to believe that a federal nontax criminal violation has occurred reasonable_cause to believe that tax information is or may be relevant to a matter relating to the commission of the crime and that the information sought will be used exclusively for the federal criminal investigation or proceeding concerning such crime and cannot reasonably be obtained from any other source this does not specifically authorize disclosure to infragard but to federal agencies for a nontax federal criminal investigation second irs employees are specifically authorized by sec_6103 and sec_301_6103_k_6_-1 to disclose return_information but not returns to the extent that disclosure is necessary in obtaining information which is not otherwise reasonably available with respect to the correct determination of tax_liability for tax or the amount to be collected or with respect to the enforcement of any other provision of the code the relevant inquiry is not whether the information sought is necessary for the investigation or examination but whether the disclosure of each item of return_information is necessary to obtain the particular information sought 795_f2d_446 5th cir the only purpose of the disclosure is for the irs to obtain information the irs may not disclose return_information for the recipient’s benefit disclosure of return_information under this provision is very limited depending on the specific facts and circumstances of each case courts reviewing disclosure made pursuant to sec_6103 have always looked into the circumstances surrounding each disclosure and taken a narrow view of the elements of return_information that were necessary to be disclosed in order to obtain the information sought in no event is a wholesale sharing of information for example pursuant to a contract such as the sam authorized by this section finally sec_301_6103_h_2_-1 provides for the disclosure of return_information to the department of justice in a joint federal criminal tax nontax investigation the regulation contains a number of specific requirements first the nontax criminal aspects must arise out of the particular facts and circumstances gls-506805-99 gls-506805-99 giving rise to the tax_administration portion of the case second the tax portion of the investigation must have been duly authorized by the tax_division of the department of justice at the request of the irs finally the regulation requires that if the tax_administration portion of the proceeding is terminated the justice_department cannot use returns or taxpayer_return_information in the nontax_portion of the matter without first obtaining a court order in accordance with sec_6103 again this provision does not specifically authorize disclosures to infragard but to federal agencies involved in a criminal tax nontax investigation if the disclosure of returns or return_information to infragard is determined in a specific situation to be authorized by any of these provisions of the internal_revenue_code limitations may be placed upon the recipients’ use and redisclosure of that information infragard members must be made aware of this particularly in light of paragraph of the sam which provides that the fbi may use for official purposes any information it receives from a secure access member there may also be safeguarding procedures the recipient of the return_information may have to agree to and institute the memorandum also mentions a computer crimes task force being formed by the u s attorney’s office in cleveland as a part of this effort no provision of the internal_revenue_code authorizes disclosure of returns or return_information to such a computer crimes task force outside of those provisions discussed above including the statutory and procedural requirements that must be met in order to fall within one of these exceptions to the confidentiality rule additional sec_6103 issues may arise regarding information the irs receives from other infragard members if the information received by the irs is gathered in connection with a taxpayer’s liability or potential liability under the internal_revenue_code it becomes sec_6103 protected return_information in irs files thus even if the information was originally received from infragard the irs may not be able to redisclose it after receiving it if it has been received in connection with a taxpayer’s liability or potential liability under title_26 thus if as the cid employee mentions in his memo paragraph of the sam means that the fbi retains full authority to control all information provided through infragard and this is intended to mean even after it has been sent to other members such as the irs sec_6103 may not allow the irs to give the information back to or discuss its use with the fbi paragraph of the sam provides that the member agrees not to disclose any information it receives through infragard other than to another infragard member unless the information has been expressly designated for public disclosure there are occasions where the irs is required to disclose information in its control even if the information is protected by sec_6103 this could arise for example in the gls-506805-99 gls-506805-99 context of a congressional or gao investigation further by way of example irs is required by statute to make disclosures to state tax authorities for state tax_administration_purposes unless disclosure would identify a confidential informant or seriously impair a civil or criminal tax investigation sec_6103 thus the irs may not be in a position to contract that it will not disclose information when it may in fact have to finally information contained in a system of records that is retrievable by individual identifier is protected from disclosure by the privacy_act of u s c 552a such information can be disclosed without the consent of the individual to whom it pertains only if such disclosure falls within one of the exceptions to the privacy_act confidentiality rule or if such disclosure would constitute a routine use of the information as provided for in the published notice of system of records for such information privacy_act limitations could come into play for systems of records containing bank secrecy act money laundering information not covered by sec_6103 such systems should also be checked prior to making any disclosure to infragard if you have any further questions please call 1there are exceptions in authorizing both congress and the gao to have access to returns and return_information provided prerequisites to such access are met see sec_6103 and i
